PER CURIAM.
We find the decree appealed from correct as to the claim
of Jenkins for 160 acres of land out of the John Fisher survey; but we. find that said Jenkins had a claim for such part of said 160 acres as was actually, occupied, cultivated, and improved by William Felps prior to February 1, 1894, to wit, 10 years prior to the appointment of receivers in the main case (54, Equity); and, counsel for appellee having suggested that said decree might well be amended in that respect, it is ordered that the decree appealed from be reversed, and the cause remanded, with instructions to find "for and set apart to William Jenkins such part of the 160 acres claimed by bim as William Felps had under actual cultivation, improvement, and occupation prior, to February 1, 1894, and decree in favor of Receiver Dillingham for the r«n mainder of said 160 acres.